DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Claims 2 and 5 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), and further in view of Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Murayama (US 2009/0071638), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402).
Regarding claims 1 and 9-13, Naritomi et al. (Figure 14 embodiment) discloses a heat exchanger comprising:
At least one outer packaging material (i.e. two outer packaging materials) (4 and 5) (Figure 14), where
The two outer packaging materials are provided with a heat medium inlet (10) and a heat medium outlet (11), where a heat medium flows into an inner space (7) of the two outer packaging materials via the heat medium inlet (Figure 1 for example), flows through the inner space (Figure 1 for example), and flows out of the two outer packaging materials via the heat medium outlet (Figure 1 for example), and
An inner core material (23) arranged in the inner space of the two outer packaging materials (Figure 14),
Where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (4a, 5a) and a resin thermal fusion layer (4b, 5b) provided on an inner one surface side of the heat transfer layer (Paragraphs 73, 74, and 76, see also Figure 1 for example: The outer packaging material comprises resin coated aluminum).  However, Naritomi et al. does not teach or disclose a resin coating layer provided on an outer surface side each the heat transfer layer.
Chakraborty et al. (Figure 5) teaches a heat exchanger comprising: two outer packaging materials (180, 190) and an inner core material (110) arranged in the inner space of the two outer packaging materials (Figure 14), where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (184, 194), a resin thermal fusion layer (182, 192) provided on an inner one surface side of the heat transfer layer (Figure 5), and a resin coating layer (186, 196) provided on an outer surface side each the heat transfer layer (Figure 5).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the outer packaging materials as disclosed by Naritomi et al. from materials as taught by Chakraborty et al. to improve heat exchanger service life by providing the heat exchanger with wear resistant outer coatings.
Naritomi et al. further discloses the resin thermal fusion layers of the two outer packaging laminate materials as integrally joined to each other along a peripheral edge portion of the two outer packaging laminate materials (Figure 14 and Paragraph 32, see also Figure 1 for example).  However, Naritomi et al. does not teach or disclose melting points of resin coating layers and resin thermal fusion layer materials.
Chakraborty et al. (Figure 5) teaches a heat exchanger comprising: two outer packaging materials (180, 190) and an inner core material (110) arranged in the inner space of the two outer packaging materials (Figure 14), where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (184, 194), a resin thermal fusion layer (182, 192) provided on an inner one surface side of the heat transfer layer (Figure 5), and a resin coating layer (186, 196) provided on an outer surface side each the heat transfer layer (Figure 5), and where the resin coating layer has a melting point higher than that of the resin thermal fusion layer of the outer packaging laminate material in each of the two outer packaging materials by 10° Celsius or more (Paragraphs 44-46: The resin coating layer comprises polypropylene which has an old and well-known melting point of 160C and the outer packaging laminate material comprises polyethylene terephthalate “PET” 333which has an old and well-known melting point of 260C), where (Claim 10) the resin coating layer is comprised of an insulating resin (Paragraphs 6 and 44: Layers 186 and 196 are electrically insulating), and where (Claim 11) the resin coating layer is comprised of a conductive resin (Paragraphs 8 and 11: Layers 182 and 192 are thermally conductive).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger as disclosed by Naritomi et al. from materials having melting points as taught by Chakraborty et al. to facilitate manufacturing of a laminated heat exchanger by selecting materials configured to adhere at different temperatures (i.e. enable staging assembly by configuring different parts to melt at different times, and/or permit bonding of selected parts with a relatively lower melting point while preventing other parts with a relatively higher melting point from melting/deforming) (Paragraphs 50-53 of Chakraborty et al.).
Further, while Naritomi et al. discloses the inner core material as constituted by a material formed in a corrugated plate shape including a heat transfer layer (i.e. defined by 23) (Paragraph 126: Metal or other materials) and includes concave and convex portions (Figure 14), Naritomi et al. does not teach or disclose the inner core material as comprising a metal heat transfer layer with resin thermal fusion layers provided on opposite sides of the heat transfer layer.
Muellejans et al. teaches a heat exchanger comprising: outer packaging materials (2) and an inner core material (4) arranged in the inner space of the outer packaging materials (Figure 2), where the inner core material comprises an inner core laminate material formed in a corrugated pate shape (Figure 2) including a metal heat transfer layer (i.e. 4), resin thermal fusion layers (3) on opposite sides of the heat transfer layer (Figure 2 and Col. 2, lines 40-62), and concave and convex portions (Figure 2: The inner core material is corrugated), where the thermal fusion layers of a concave portion bottom and a convex portion top of the inner core material and the thermal fusion layers of the outer packaging material are integrally joined (Figure 2 and Col. 2, lines 40-62: The inner core material and the outer packaging materials are integrally bonded to each other by the resin thermal fusion layers), where (claim 1) the thermal fusion layer of the outer packaging material and the thermal fusion layer of the inner core material are made of the same resin (Figure 2 and Col. 2, lines 40-62: The outer packaging material and the inner core material are bonded together by a common resin), and where (Claims 12 and 13) the resin thermal fusion layers of a concave portion bottom and a convex portion top of the inner core material and the resin thermal fusion layers of the two outer packaging materials are integrally joined by bonding the resin thermal fusion layers using an adhesive agent (Figure 2 and Col. 2, lines 40-62).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the inner core material as disclosed by Naritomi et al. with resin thermal fusion layers as taught by Muellejans et al. to improve heat exchanger service life by providing the inner core material with a corrosion resistant coating (Col. 2, lines 58-62 of Muellejans et al.).
While Naritomi et al. as modified by Muellejans et al. discloses that the thermal fusion layer of the outer packaging material and the thermal fusion layer of the inner core material are made of the same resin (Figure 2 and Col. 2, lines 40-62 of Muellejans et al.: The outer packaging material and the inner core material are bonded together by a common resin), Naritomi et al. as modified by Muellejans et al. does not explicitly teach or disclose a specific resin.
Murayama teaches a heat exchanger, comprising: a plurality of laminated heat exchange elements (3a), where the laminated heat exchange elements are encapsulated in a resin and stacked together (Paragraph 93 and Figures 1-4), and where the resin comprises a polyolefin-based resin (Paragraphs 93 and 112).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the resin as disclosed by Naritomi et al. as modified by Muellejans et al. in the form of a polyolefin-based resin as taught by Murayama to improve heat exchanger safety and reliability by utilizing materials that are known to be fire resistant (Paragraphs 93 and 112 of Murayama).  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, while Naritomi et al. as modified by Muellejans et al. discloses that the heat transfer layer of the outer packaging laminate material of each of the two outer packaging materials and the heat transfer layer of the inner core laminate material are comprised of aluminum foil (Paragraphs 76 and 120 of Naritomi et al.: Elements 4a, 5a, and 23 comprise aluminum) and coated with resin (Figure 2 and Col. 2, lines 40-62 of Muellejans et al.), Naritomi et al. as modified by Muellejans et al. does not teach or disclose a chemical conversion coating film formed on each surface of the aluminum foil of the heat transfer layers of the outer packaging laminate materials and the aluminum foil of the heat transfer layer of the inner core laminate material.
Oga et al. teaches an aluminum-resin bonding method, comprising: at least one metal heat transfer layer (Col. 4, lines 11-47: Aluminum or an aluminum alloy) and at least one resin coating layer (Col. 4, lines 11-47: A coating resin), where (Claims 1 and 9) a chemical conversion coating film (Col. 4, lines 11-47: A primer including a phosphoric acid, a chromic acid, and a metallic salt) is formed between a surface of the at least one metal heat transfer layer and the at least one resin coating layer (Col. 4, lines 11-47), thereby improving adhesion between the at least one metal heat transfer layer and the at least one resin coating layer.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the aluminum foil of the heat transfer layers of the outer packaging laminate materials and the aluminum foil of the heat transfer layer of the inner core laminate material as disclosed by Naritomi et al. as modified by Muellejans et al. with chemical conversion coating films as taught by Oga et al. to improve heat exchanger service life by providing corrosion passivating coatings on aluminum and by improving adhesion between aluminum and resin (Col. 4, lines 11-47 of Oga et al.).
Further, while Naritomi et al. as modified by Muellejans et al. discloses (i) two outer packaging materials comprising a heat transfer layer and a resin thermal fusion layer and (ii) an inner core material comprising a heat transfer layer and thermal fusion layers on each side of the heat transfer layer, Naritomi et al. as modified by Muellejans et al. does not teach or disclose the respective thermal fusion layer of the two outer packaging materials as interposed entirely between the respective heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material.
Nishishita et al. (Figure 2) teaches a heat exchanger comprising: at least one outer packaging material (Defined by 2, 2a, 10) and an inner core material (Defined by 4 and 10), where the at least one outer packaging material comprises a heat transfer layer (2) and a bonding layer (10) (Figure 2), where the inner core material comprises a heat transfer layer (4) including concave and convex portions and bonding layer (10) on each side of the heat transfer layer (Figures 1-2), where the bonding layer at the bottom of the concave portion of the inner core material and the bonding layer of the at least one outer packaging material are fused and the bonding layers are interposed entirely between the heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material (Figure 2 and Col. 3, lines 17-39).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the respective thermal fusion layers of the inner core material and the two outer packaging materials as disclosed by Naritomi et al. as modified by Muellejans et al. to be entirely disposed between the respective thermal fusion layers of the inner core material and the two outer packaging materials as taught by Nishishita et al. to improve heat exchanger service life by increasing a bonding surface area between an inner core material and at least one outer packaging material (i.e. minimizing an occurrence of delamination).
Regarding claim 4, Naritomi et al. discloses a heat exchanger as discussed above, further comprising joint pipes (10, 11), where one of the joint pipes is provided at the heat medium inlet and the other of the joint pipes is provided at the heat medium outlet (Figure 1), and the joint pipes are configured to allow the heat medium to flow into and flow out of the two outer packaging materials via the joint pipes (Figure 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Murayama (US 2009/0071638), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Gilly (US 2011/0271994).
Regarding claim 3, Naritomi et al. discloses a heat exchanger as discussed above.  While Naritomi et al. discloses that the height, diameter, and shape of an inner core material is configured in accordance with various parameters (Paragraph 124), Naritomi et al. does not teach or disclose a depth of the concave portion or a height of the convex portion (i.e. inner core material height) is set to 0.1 mm to 50 mm.
Gilley teaches a heat exchanger comprising: outer packaging materials (106a, 106b) and an inner core material (104) having concave and convex portions arranged in the inner space of the outer packaging materials (Figure 1A: The inner core material is corrugated), where Gilley discloses that increasing fin height improves heat transfer efficiency. Therefore, a depth of the concave portion or a height of the convex portion (i.e. inner core material height) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing fin height results in increasing heat transfer (Paragraphs 24 and 27). Therefore, since the general conditions of the claim, i.e. that inner core material height is a variable parameter, were disclosed in the prior art by Gilley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the inner core material as disclose by Naritomi et al. with a height as taught Gilley to improve heat transfer efficiency of a heat exchanger by increasing available heat transfer surface area (Gilly: Paragraph 27).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Murayama (US 2009/0071638), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Shinhama (US 2007/0163768).
Regarding claims 6 and 7, Naritomi et al. discloses a heat exchanger as discussed above, while Naritomi et al. discloses the inner core material as having concave and convex portions, Naritomi et al. does not teach or disclose the concave and convex portions of the inner core material as formed by a corrugating process.
Shinhama teaches an inner core material (10) having concave (10a) and convex (10b) portions, where the concave and convex portions of the inner core material are formed by a corrugating process (Paragraph 46), and where the concave and convex portions are formed on the inner core material by passing the inner core laminate material between a pair of corrugating rolls while sandwiching the inner core laminate material between the pair of corrugating rolls (15, 16) (Figure 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture inner core material as disclosed by Naritomi et al. using a corrugating process as taught by Shinhama to reduce heat exchanger manufacturing costs by selecting a manufacturing method capable of producing a heat exchanger having components of uniform shape and consistency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Murayama (US 2009/0071638), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Moser et al. (US 2013/0020060).
Regarding claim 8, Naritomi et al. discloses a heat exchanger as discussed above, while Naritomi et al. discloses the inner core material as having concave and convex portions, Naritomi et al. does not teach or disclose the concave and convex portions of the inner core material as formed by a pleating process.
Moser et al. teaches an inner core material (32) having concave and convex portions (Figures 4 and 5 and Paragraph 13), where the concave and convex portions of the inner core material are formed by a pleating process (Paragraph 13).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture inner core material as disclosed by Naritomi et al. using a pleating process as taught by Moser et al. to reduce heat exchanger manufacturing costs by selecting a manufacturing method capable of uniformly producing parts.




Response to Arguments
It is noted that the Applicant’s 5/2/2022 Request for Continued Examination does not contain any new arguments in addition to those presented in the 4/1/2022 Response After Final.  A response regarding the arguments presented in the 4/1/2022 Response is presented below:

Regarding applicant’s arguments on page 7, lines 12-18:
Applicant alleges that “thermal fusion layers” (e.g. claim 1, lines 17-18) that comprise “polyolefin-based resin layers” (e.g. claim 1, line 18) as recited in proposed claim 1 do not constitute functional limitations. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment. 

Regarding applicant’s arguments on page 7, lines 19-21:
Applicant alleges that the position of the Office Action is that Nishishita teaches thermal fusion layers of the inner core material as thermally fused to the thermal fusion layers of the outer packaging materials.  Applicant's arguments have been fully considered but they are not persuasive.
This appears to be a mischaracterization of the rejection of record.  As noted in the 35 USC 103 rejection of claim 1 above, it is stated that:
“Further, while Naritomi et al. as modified by Muellejans et al. discloses (i) two outer packaging materials comprising a heat transfer layer and a resin thermal fusion layer and (ii) an inner core material comprising a heat transfer layer and thermal fusion layers on each side of the heat transfer layer, Naritomi et al. as modified by Muellejans et al. does not teach or disclose the respective thermal fusion layer of the two outer packaging materials as interposed entirely between the respective heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material.”

Specifically, Nishishita is not relied upon to teach thermal fusion layers of the inner core material as thermally fused to the thermal fusion layers of the outer packaging materials as alleged.  Rather, Nishishita is relied upon to teach the concept of providing a bonding layer that is interposed entirely between (as opposed to only partially between) the heat transfer layer of the inner core material and the heat transfer layer of the outer packaging materials as required by claim 1 as amended.

Regarding applicant’s arguments on page 7, line 22 to page 9, line 12:
Applicant alleges that the cited art does not teach or disclose claim 1 in that Nishishita on its own does not teach or disclose proposed claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, and as noted in the 35 USC 103 rejection of claim 1 above, the rejection of record is based upon Naritomi in view of at least Muellejans, Murayama, and Nishishita, where Naritomi discloses at least: one outer packaging material (i.e. two outer packaging materials) (4 and 5) (Figure 14) and an inner core material (23) arranged in the inner space of the two outer packaging materials (Figure 14).  
While Naritomi et al. further discloses that the inner core material is constituted by a material formed in a corrugated plate shape including a heat transfer layer (i.e. defined by 23) (Paragraph 126: Metal or other materials) and includes concave and convex portions (Figure 14), Naritomi et al. does not teach or disclose the inner core material as comprising a metal heat transfer layer with resin thermal fusion layers provided on opposite sides of the heat transfer layer.
Muellejans remedies Naritomi in that Muellejans teaches a heat exchanger comprising: outer packaging materials (2) and an inner core material (4) arranged in the inner space of the outer packaging materials (Figure 2), where the inner core material comprises an inner core laminate material formed in a corrugated pate shape (Figure 2) including a metal heat transfer layer (i.e. 4), resin thermal fusion layers (3) on opposite sides of the heat transfer layer (Figure 2 and Col. 2, lines 40-62), and concave and convex portions (Figure 2: The inner core material is corrugated), where the thermal fusion layers of a concave portion bottom and a convex portion top of the inner core material and the thermal fusion layers of the outer packaging material are integrally joined (Figure 2 and Col. 2, lines 40-62: The inner core material and the outer packaging materials are integrally bonded to each other by the resin thermal fusion layers), where the thermal fusion layer of the outer packaging material and the thermal fusion layer of the inner core material are made of the same resin (Figure 2 and Col. 2, lines 40-62: The outer packaging material and the inner core material are bonded together by a common resin).
Further, while Naritomi et al. as modified by Muellejans et al. discloses that the thermal fusion layer of the outer packaging material and the thermal fusion layer of the inner core material are made of the same resin (Figure 2 and Col. 2, lines 40-62 of Muellejans et al.: The outer packaging material and the inner core material are bonded together by a common resin), Naritomi et al. as modified by Muellejans et al. does not explicitly teach or disclose a specific resin.
Murayama teaches a heat exchanger, comprising: a plurality of laminated heat exchange elements (3a), where the laminated heat exchange elements are encapsulated in a resin and stacked together (Paragraph 93 and Figures 1-4), and where the resin comprises a polyolefin-based resin (Paragraphs 93 and 112).
Further, while Naritomi et al. as modified by Muellejans et al. discloses (i) two outer packaging materials comprising a heat transfer layer and a resin thermal fusion layer and (ii) an inner core material comprising a heat transfer layer and thermal fusion layers on each side of the heat transfer layer, Naritomi et al. as modified by Muellejans et al. does not teach or disclose the respective thermal fusion layer of the two outer packaging materials as interposed entirely between the respective heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material.
Nishishita et al. (Figure 2) teaches a heat exchanger comprising: at least one outer packaging material (Defined by 2, 2a, 10) and an inner core material (Defined by 4 and 10), where the at least one outer packaging material comprises a heat transfer layer (2) and a bonding layer (10) (Figure 2), where the inner core material comprises a heat transfer layer (4) including concave and convex portions and bonding layer (10) on each side of the heat transfer layer (Figures 1-2), where the bonding layer at the bottom of the concave portion of the inner core material and the bonding layer of the at least one outer packaging material are fused and the bonding layers are interposed entirely between the heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material (Figure 2 and Col. 3, lines 17-39).
Specifically, and as noted above, Nishishita is merely relied upon to teach the concept of providing a bonding layer that is interposed entirely between (as opposed to only partially between) a heat transfer layer of an inner core material (i.e. a corrugated layer) and a heat transfer layer of outer packaging materials (i.e. flat layers) as required by claim 1 as amended.

Applicant also particularly alleges (Page 7, line 22 to page 8, line 1) that Nishishita does not teach or disclose any inner core material. Applicant's arguments have been fully considered but they are not persuasive.
With regard to Nishishita, elements 4 of Nishishita are corrugated heat transfer layers that are analogous to the instant inner core material and the inner core material of Naritomi, and elements 2 of Nishishita are flat heat transfer layers that are analogous to the instant outer core materials and the outer core materials of Naritomi, where Nishishita is pertinent to the concept of bonding a corrugated heat transfer layer to a planar heat transfer layer.

Applicant also particularly alleges (Page 8, lines 20-27) that Figure 2 of Nishishita et al. appears to have an illustrative error in that element 10 of Nishishita et al. is applied after a brazing step. Specifically, applicant alleges that it would not be possible to configure element 10 as entirely disposed between elements 2 and 4 if elements 2 and 4 are first brazed. Applicant's arguments have been fully considered but they are not persuasive.
As previously stated in the 1/7/2022 Office Action: Nishishita et al. discloses that at least one outer packaging material 2 and an inner core material 4 are brazed together at contact portions (emphasis added) (Col. 3, lines 4-16), where Figure 2 is identified as an enlarged fragmentary view of only a portion of the heat exchanger of Figure 1 (emphasis added) (Col. 2, lines 35-36 and Co. 3, lines 17-27). Nishishita et al. also discloses that surfaces of the at least one outer packaging material 2 and an inner core material 4 are coated with a coating layer 10 (Col. 3, lines 17-27) and clearly depicts this arrangement (Figure 2). While the disclosure of Nishishita et al. may be limited it is not certain whether or not Col. 3, lines 4-16 of Nishishita et al. conflicts with Figure 2 of Nishishita et al. However, whether not Nishishita et al. actually contains an illustrative error with regard to numeral “10” as alleged is largely inconsequential since Figure 2 of Nishishita et al. clearly and explicitly depicts and provides a teaching for a layer that is interposed entirely between the at least one outer packaging material 2 and the an inner core material 4 (Figure 2 of Nishishita et al.). While this layer may comprise a brazing material (Col. 3, lines 4-16) or a hydrophilic coating (Col. 3, lines 17-64), the layer is indeed interposed entirely between and connects the at least one outer packaging material 2 to the inner core material 4 as recited in the claims.

Applicant also particularly alleges (Page 9, lines 1-12) that Nishishita et al. fails to provide any reason to provide a thermal fusion layer entirely on an inner surface of the tube element. Applicant's arguments have been fully considered but they are not persuasive.
As previously stated in the 1/7/2022 Office Action: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above (See “Regarding the arguments on page 7, line 19 to page 8, line 8”), the rejection of record is based upon Naritomi et al. as modified by at least Muellejans et al. and Nishishita et al., and not Nishishita et al. alone, where merely configuring a thermal fusion layer as disclosed by Naritomi et al. as modified by Muellejans et al. as entirely disposed between (rather than only partially between) a heat transfer layer of an inner core material and a heat transfer layer of an outer packaging material as taught by Nishishita et al. is obvious based upon the current record (i.e. Nishishita teaches increasing a contact area between a heat transfer layer of an inner core material and a heat transfer layer of an outer packaging material).

Regarding applicant’s arguments on page 9, line 13 to page 10, line 22:
Applicant alleges that one having ordinary skill in the art would have no reason to apply the teachings of Oga to a heat exchanger like that of the claimed invention where high-temperature refrigerant flows since the adhesive strength of a fluororesin coated product is allegedly deteriorated when exposed to hot water or hot oil. Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a high-temperature refrigerant) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, there appears to be no disclosure in Oga that would suggest that the fluororesin coated product is deteriorated when exposed to hot water or hot oil as alleged.
Further, applicant’s argument is unclear since Oga explicitly teaches a chemical conversion coating film that is formed between a metal plate and a resin film to improve adhesion of the resin film to the metal plate (Col. 4, lines 11-47 of Oga et al.), where the chemical conversion coating film comprising a phosphoric acid, a chromic acid, and at least one compound selected from the group consisting of a metal salt of a fluoride and a non-metal salt of a fluoride as recited in claims 1 and 9 (Col. 4, lines 11-47 of Oga: A primer including a phosphoric acid, a chromic acid, and a metallic salt). Since the chemical conversion coating film as taught by Oga is the same as the claimed chemical conversion coating film is unclear how the chemical conversion coating film as taught by Oga is unsuitable for a high-temperature refrigerant as alleged.

Applicant also alleges that NPL “Developed High-Functional Fuorine Coat in which Abrasion Resistance of Fluororesin has been Drastically Enhanced”, JP2002-30499, and JP2005-61690 are proof that one skilled in the art would have no reason to apply the teachings of Oga to a heat exchanger. Applicant's arguments have been fully considered but they are not persuasive.
As an initial matter, none of the aforementioned evidence provided by applicant appear to suggest that the fluororesin coated product of Oga is deteriorated when exposed to hot water or hot oil as alleged or unsuitable/inapplicable to a heat exchanger.
Further, and in response to applicant's argument that Oga is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In the instant case, Naritomi et al. as modified by Muellejans et al. discloses that the heat transfer layer of the outer packaging laminate material of each of the two outer packaging materials and the heat transfer layer of the inner core laminate material are comprised of aluminum foil (Paragraphs 76 and 120 of Naritomi et al.: Elements 4a, 5a, and 23 comprise aluminum) and coated with resin (Figure 2 and Col. 2, lines 40-62 of Muellejans et al.). However, Naritomi et al. as modified by Muellejans et al. does not teach or disclose a chemical conversion coating film formed on each surface of the aluminum foil of the heat transfer layers of the outer packaging laminate materials and the aluminum foil of the heat transfer layer of the inner core laminate material. Oga is pertinent to and remedies Naritomi et al. as modified by Muellejans et al. in that Oga teaches an aluminum-resin bonding method in which a resin coating layer is bonded to an aluminum sheet that is treated with a chemical conversion coating film (Col. 4, lines 11-47), thereby improving adhesion between the aluminum sheet and the resin coating layer. Such a teaching is relevant to the disclosures of both Naritomi et al. and Muellejans et al.

Applicant also alleges that the claims avoid the issues described in the aforementioned evidence since the claimed thermal fusion layers are formed on the chemical conversion coating films on the surfaces of the aluminum foils. Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding applicant’s arguments on page 10, lines 23-28:
Applicant alleges that proposed claim 1 is allowable for the reasons as discussed above. Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.


Regarding applicant’s arguments on page 11, lines 1-25:
Applicant alleges that claims 3, 6, 7, and 8 are allowable by virtue of dependency. Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763